Citation Nr: 1242162	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  07-35 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder with related depressive symptoms and alcohol dependence.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2006 and October 2008 rating decisions of Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

The RO's January 2006 rating decision granted service connection at a 30 percent evaluation for posttraumatic stress disorder (PTSD) with related depressive symptoms, effective from September 2005.  The Veteran timely filed an appeal of this decision seeking an increased initial evaluation.  

In September 2007, the RO issued a rating decision which granted an increased initial evaluation of 50 percent for the Veteran's PTSD with related depressive symptoms and alcohol dependence, effective from September 2005.  The Veteran continues to seek a higher evaluation for this condition.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (a claim remains in controversy where less than the maximum available benefits are awarded).

In October 2012, the Veteran testified at Travel Board hearing held at the RO.  A transcript of this hearing has been placed in the claims file.  

The issue of entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU benefits) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, DC.



FINDINGS OF FACT

1.  The Veteran's PTSD with related depressive symptoms and alcohol dependence has been manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, manifested by symptoms such as depression, irritability, intrusive thoughts, nightmares, difficulty sleeping, hypervigilance, exaggerated startle response, frequent panic attacks, decreased concentration, below average memory, and low motivation.  

2.  The evidence does not reflect that the Veteran's PTSD with related depressive symptoms and alcohol dependence was manifested by symptoms analogous to total occupational and social impairment, and there is no evidence of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.


CONCLUSION OF LAW

The criteria for an initial evaluation of 70 percent, but no more, for PTSD with related depressive symptoms and alcohol dependence have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's claim seeking an increased initial evaluation for PTSD with related depressive symptoms and alcohol dependence arises from his disagreement with the initial evaluation assigned to this condition following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The RO has obtained the Veteran's available service treatment records, as well as his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Most recently, the RO provided the Veteran with a VA examination for PTSD in June 2011.  The examination was performed by a VA physician who had reviewed the Veteran's claims file, reviewed with the Veteran his history of PTSD, examined the Veteran, and included rationales for the conclusions reached therein.  The Board finds that this examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The Veteran has not claimed that this examination was inadequate.  Id.  Earlier VA psychiatric examination were also conducted in January 2010, August 2007 and December 2005.

There is no indication that additional evidence relevant to the issue being addressed is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance affects the outcome of this case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the evaluation is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In January 2006, the RO granted service connection at a 30 percent evaluation for PTSD with related depressive symptoms, effective from September 2005.  The Veteran timely filed an appeal of this decision seeking an increased initial evaluation.

In September 2007, the RO issued a rating decision which granted an increased initial evaluation of 50 percent for the Veteran's PTSD with related depressive symptoms and alcohol dependence, effective from September 2005.  The Veteran continues to seek a higher evaluation for this condition.  See AB v. Brown, 6 Vet. App. at 38.

The Rating Schedule establishes a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.   VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  Id.

A 50 percent rating is warranted when there is evidence demonstrating ooccupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

A 70 percent rating is warranted for PTSD when there is evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.   

A rating of 100 percent is warranted for PTSD when the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, to include maintenance of minimal personal hygiene; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Id.   

In evaluating the evidence, the Board has considered the various GAF scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DSM-IV; Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a score of 41-50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A GAF score of 51 to 60 reflects moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

While a GAF score can be highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders, the GAF scores assigned in a case are not dispositive of whether a higher evaluation is warranted; rather, they must be considered in light of the actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 4.126(a) (2012).

Since the initial grant of service connection, the Veteran's PTSD with related depressive symptoms and alcohol dependence has been assigned GAF scores ranging from 47 to 63.  The GAF scores assigned have decreased over the course of the appeal.  A GAF score of 41 to 50 is contemplated for serious symptoms, such as suicidal ideation, severe obsessional rituals, frequent shoplifting, or any serious impairment in social, occupational, or school functioning.  A GAF score between 51 and 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social, occupational, or school functioning.  See 38 C.F.R. §§ 4.125, 4.130.

While the Board has considered the degree of functioning as evidenced by this reported range of GAF scores, it is but one factor for consideration in assigning a rating in this case.  See Brambly v. Principi, 17 Vet. App. 20, 26 (2003).

After reviewing the entire Veteran's claims file, the Board concludes that the Veteran's PTSD with related depressive symptoms and alcohol dependence more nearly approximates the criteria contemplated by the 70 percent rating since the initial grant of service connection.  38 C.F.R. § 4.7.  The Veteran's PTSD with related depressive symptoms and alcohol dependence was shown to have been manifested by depression, irritability, intrusive thoughts, nightmares, difficulty sleeping, hypervigilance, exaggerated startle response, frequent panic attacks, decreased concentration, below average memory, and low motivation.  

At his October 2012 hearing before the Board, the Veteran testified that he is socially isolated, easily irritated, and has frequent panic attacks.  He also indicated that his PTSD with related depressive symptoms and alcohol dependence prevents him from being able to work his own masonry and concrete business as he does not get along with employees or customers.  The Veteran's June 2011 VA examination for PTSD noted that he presented with a below average degree of basic orientation, short term auditory memory, and general judgment.  The January 2010 VA examination for PTSD concluded that the Veteran's PTSD with related depressive symptoms and alcohol dependence has a moderate to severe degree of impact on the Veteran's social and occupational functioning.  

Resolving all reasonable doubt in favor of the Veteran, the Board concludes that a 70 percent initial evaluation for manifestations of the Veteran's service-connected PTSD with related depressive symptoms and alcohol dependence is warranted due to objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Id.: see also 38 C.F.R. § 4.130, Diagnostic Code 9411; Carpenter, 8 Vet. App. at 242.   

The evidence does not reflect that the Veteran's service-connected PTSD with related depressive symptoms and alcohol dependence was manifested by symptoms of such severity to warrant a disability rating in excess of 70 percent at any time since the grant of service connection in September 2005.  At no point during this time frame does the evidence of record reflect symptoms that resulted in total occupational and social impairment.  

Although the Veteran does have significant occupation impairment, this is acknowledged in the 70 percent disability rating assigned.  At his October 2012 hearing before the Board, the Veteran testified that his masonry and cement business continued to operate, although not very profitable, until 2009.  He also testified that he sells firewood.  The Veteran's January 2010 VA examination for PTSD stated, "[h]is symptoms currently do not preclude him from more sedentary work, and in fact, even though he may have to be in a job with relatively little social pressure, he appears to be of average intelligence and was once highly motivated, running his own business for many years with several employees."  The examiner further noted that employment would go a long way to reducing the Veteran's anxious, depressive and alcoholic symptoms, and that he would likely benefit significantly from readily available treatment that would make him more imminently employable.  An August 2007 VA examination for PTSD noted that the Veteran worked occasionally.  

Although significant social impairment is also shown, it is adequately recognized in the assignment of the 70 percent disability rating.  A September 2011 VA treatment report noted that the Veteran had a girlfriend that was very supportive.  The Veteran's January 2010 VA examination for PTSD noted that his social contacts were minimal, but that he has a girl that he sees once in a while.  The evidence also reflects that he maintains contact with his children.  

There is no evidence of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, to include maintenance of minimal personal hygiene; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Id.  While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected PTSD with related depressive symptoms and alcohol dependence, the evidence shows no distinct periods of time since September 2005, during which the Veteran's PTSD with related depressive symptoms and alcohol dependence varied to such an extent that a rating greater or less than 70 percent would be warranted.  See Fenderson, 12 Vet. App. at 126.

With regard to this issue, the Board has considered the doctrine of reasonable doubt.  However, based on all the evidence of record, to include all classifications by the examiners of the level of psychiatric impairment, the preponderance of the evidence of record does not show occupational and social impairment that meets the criteria for a rating in excess of 70 percent for service-connected PTSD with related depressive symptoms and alcohol dependence at any time since September 2005.  Accordingly, the doctrine of reasonable doubt is not for application, and therefore, a rating in excess of 70 percent for the Veteran's service-connected PTSD is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Consideration has been given regarding whether the schedular evaluation assigned is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The scheduler evaluation assigned is not inadequate.  When comparing the disability picture of the Veteran's PTSD with related depressive symptoms and alcohol dependence with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the 70 percent disability rating.  Ratings in excess of the 70 percent currently assigned are provided for certain manifestations of the service-connected PTSD, but the medical evidence of record does not demonstrate that such manifestations were present in this case.  The criteria for the assigned 70 percent rating reasonably describes the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluations are adequate and no referral is required.


ORDER

An initial evaluation of 70 percent, but no more, for PTSD with related depressive symptoms and alcohol dependence is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran is seeking entitlement to TDIU benefits.  TDIU benefits are warranted when a Veteran's service-connected disability or disabilities result in impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  In determining whether a Veteran is entitled to TDIU benefits, consideration may be given to a veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.  

TDIU benefits may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2012).

The Board's decision above has granted an increased initial evaluation of 70 percent for the Veteran's PTSD with related depressive symptoms and alcohol dependence.  Consequently, the Veteran now meets the scheduler percentage criteria for obtaining a TDIU rating.  38 C.F.R. §§ 3.340, 3.341, 4.16.  This represents a material change to the facts relating to the issue of entitlement to TDIU benefits.  See 38 C.F.R. § 19.31 (2010); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).  Accordingly, remand is required for RO consideration of the issue of entitlement to TDIU benefits, including consideration of the Board decision herein.  Additionally, an updated VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability must be requested from the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran submit an updated VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2.  After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken in the paragraphs above, to include a VA examination if such examination is deemed necessary, readjudicate the issue of entitlement to TDIU benefits.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


